— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J), rendered September 20, 1982, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to move to withdraw his plea prior to or at the time of sentencing, the defendant has not preserved his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). In any event, it is clear that the defendant knowingly and voluntarily entered his guilty plea (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338).
Moreover, by pleading guilty before the hearing court made a determination regarding the defendant’s motion to suppress, the defendant forfeited any right to appellate review of the denial of his motion (see, People v Fernandez, 67 NY2d 686). In any event, the motion to suppress was properly denied.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.